Exhibit 10.1
 
JOINT VENTURE AGREEMENT
 
 
This Agreement is made this 19th day of June, 2013, by and between Dynamic Nutra
Enterprise Holdings, Inc., a Nevada corporation, with offices located at 4263
Oceanside Blvd, Oceanside CA 92056 ("DNYH") and Pure Energy FX Inc., a with
offices located at 6900 Six Forks, Suite 110, Raleigh, NC 27615 ("PNRG").
 
WHEREAS, the parties desire to enter into a joint venture agreement for the
purpose of conducting marketing and promotional efforts for certain beverage and
health products, including a Playboy branded energy drink;
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound, the parties agree as follows:
 
1. Formation. A joint venture is hereby created and entered into between the
parties subject to the terms and conditions of this Agreement. The joint venture
shall conduct business under the name of “Alternative Health Solutions LLC” and
the parties agree to form a limited liability company to be the joint venture
vehicle. All assets, agreements, and transactions shall be taken, executed, and
performed in the name of the joint venture and through Alternative Health
Solutions LLC.

 
2. Corporate Warranty. Each party warrants that the execution and performance of
this Agreement shall not constitute a breach of any agreement or restriction, if
any, to which the corporation is a party or by which it may be bound.
 
3. Scope. DYNH is a development stage company in the business of marketing a
brewer's yeast product, which can eliminate acne for people who use it as a
dietary supplement and can be used as an immune system modulator to ward off
diseases in humans and livestock. PNRG is in the business of marketing well
recognized health related brands in products and services, including energy
drinks. The parties are willing to provide their experience and certain cash and
property as set forth herein for the benefit of the joint venture. The joint
venture is created to conduct business for the purpose of conducting marketing
and promotional efforts for certain beverage and health products, including a
Playboy branded energy drink. The joint venture shall not engage in any business
or devote itself to any objective other than that specified, unless reasonably
incidental thereto.
 
4. Other Business of the Parties. The parties to this Agreement may have
interests in businesses other than the joint venture business. The joint venture
business shall not have a right to income or proceeds derived from such other
business interests. Each member of the joint venture shall be free to engage in
any other business activity for such member's exclusive benefit, and the other
member shall have no interest in any such other business activity.

 
5. Contributions.
 
A. DYNH agrees to contribute $27,000.00 to the joint venture over period of 3
months.
 
B. PNRG agrees to contribute all the marketing services and expertise for use in
the joint venture, including 18 Platinum Club Memberships of its marketing plan
and the benefits that accrue therewith.
 
C. Subsequent to the formation of this Agreement, if additional capital
contributions are deemed necessary by the member of the joint venture, they
shall be made equally by the members, at such time and in such amounts as the
members shall designate. If a member fails to make a capital contribution as so
designated, all of such member's share in future profits of the joint venture
shall be allocated to his or its capital account until rendered current.
 
 
 

--------------------------------------------------------------------------------

 
 
D. Neither party shall be responsible for expenses incurred prior to the
effective date of this Agreement.
 
6. Management and Operation.
 
A. DYNH shall be responsible for the day-to-day management of the joint venture
and its daily operation. DYNH shall have the authority to make expenditures up
to $5,000 without the need to consult with PNRG.
 
B. Both parties shall devote the time and effort necessary for the proper
operation of the joint venture.
 
C. Such additional terms and conditions the parties deem necessary to govern the
management and operation of the joint venture shall be included in the Operating
Agreement of Alternative Health Solutions LLC.
 
7. Profits and Losses. The joint venture shall operate on a fiscal year and net
profits and losses at the end of the fiscal year shall be allocated to the
parties in equal shares. Each party shall be responsible for losses, regardless
of the nature of its contribution. No other remuneration shall be paid to the
parties from the joint venture. No interest shall be paid on the profits beyond
that interest actually accumulated in the joint venture banking account in the
ordinary course of business.
 
8. Records and Accounts. Joint venture accounts shall be maintained on an
accrual basis and shall have a fiscal year end of December 31. DYNH shall
maintain or cause to be maintained and open for inspection at any time by PNRG a
complete set of records, statements and accounts for the joint venture, setting
forth a true and accurate account of all business transactions arising out of
and in connection with the conduct of the joint venture.
 
9. Banking. The joint venture funds shall be maintained in a bank approved by
both parties and shall be listed in the name of the joint venture.

10. Assignment. Neither party may assign or transfer its/his interest in the
joint venture without the prior written consent of the other party. Any
attempted transfer without such consent shall be null and void.
 
11. Term. The Term of the joint venture shall commence on as of the date hereof
and end 5 years from the date of this Agreement unless sooner terminated either
by agreement of the parties to terminate or the date otherwise provided by law
or by terms of this Agreement.
 
12. Insolvency. The insolvency of either party shall cause the joint venture to
be dissolved. The remaining party shall cause the assets of the joint venture to
be liquidated and on winding up of the joint venture the net profits and
proceeds shall be divided, and the losses allocated, equally between the
surviving party and the legal representative of the other party.
 
13. Indemnity. The parties shall indemnify, defend and hold harmless each other
and each party's predecessors, successors, officers, directors, employees,
agents and assigns, from and against any and all claims, liability, expenses,
including but not limited to reasonable attorney's fees and litigations costs
("Claims"), to the extent such Claims are caused by acts or omissions of the
party or any of its officers, directors, agents, employees, representatives,
supervisors, successors, assigns, employees, or subcontractors in connection
with the performance of its obligations under this Agreement. Such act or
omissions, may include, but are not limited to, negligence, strict liability or
statutory violations.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Insurance. The parties, at their own expense, shall at all pertinent times
during the term of this Agreement and thereafter, if necessary, possess
sufficient insurance coverage to fund its indemnity, liability and other
obligations arising from or related to this Agreement. Each parties' fulfillment
of its obligations under this paragraph shall not, of itself, in whole or in
part satisfy or fulfill its indemnity, liability or other obligations owing
under this Agreement or applicable law.
 
15. Termination. If either party fails to perform any obligation to be performed
by it, the other may terminate this joint venture on 30 days written notice to
the breaching party. If during said time, the breach is not cured, then the
joint venture shall be wound up and dissolved at the expiration of the notice
period.
 
16. Entire Agreement. This is the exclusive record of the parties' agreement
until such time that the parties execute the Operating Agreement for Alternative
Health Solutions LLC, at which time the terms of the Operating Agreement shall
be incorporated herein by reference.  Should there be any conflict between the
terms of this Agreement and the Operating Agreement, the Operating Agreement
shall govern. The parties intend the terms and conditions of this record to
constitute the final, complete, exclusive and completely integrated terms and
conditions to which they intend to be bound and they do not intend to be bound
by any other agreements, promises, conditions or representations, written or
oral, of whatsoever kind or nature, including, without limitation, any trade
usage or course of dealing which the parties hereby intend to be negated.
 
17. Governing Law. Any and all matters of dispute between the parties to this
Agreement, whether arising from the Agreement itself or arising from alleged
extra contractual facts prior to, during or subsequent to the Agreement,
including, without limitation, fraud, misrepresentation, negligence or any other
alleged tort or violation of the contract, shall be governed by, construed and
enforced in accordance with the laws of California, regardless of the legal
theory upon which such matter is asserted, not including California’s choice of
laws rules but including its statutes of limitations.
 
18. Dispute Resolution. The parties agree to use their respective reasonable
commercial efforts in good faith to resolve any disputes arising out of or
related to this Agreement. To the extent that the dispute in question cannot be
resolved through such normal business practices, it shall first be submitted to
mediation before a professional mediator, mutually agreeable to the parties, for
a period to last no more than ninety (90) days, and if such dispute is not
settled within such time, it shall then be settled by binding arbitration before
a single arbitrator in California, in accordance with the rules of the American
Arbitration Association. The costs of arbitration, including the fees and
expenses of the arbitrator, shall be shared equally by the parties. Each party
shall bear the cost of preparing and presenting its case. In no event shall the
arbitrator have the authority to make any award that provides for punitive or
exemplary damages. The award may be confirmed and enforced in any court of
competent jurisdiction.

19. Confidential Information. During the Term and for five years after the
termination or expiration of this Agreement, neither party shall make use of the
other's Confidential Information (as hereinafter defined) for purposes other
than in fulfillment of the obligations under this Agreement, or disclose to any
person or entity, other than those of its employees who have a need to know, any
Confidential Information of the disclosing party, whether written or oral, which
the receiving party obtains from the disclosing party or otherwise discovers in
the performance of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
"Confidential Information" shall mean all information of either party not
generally available to the public, including but without limitation, customer
lists, plans and strategies, forecasts, operating methods and information,
accounting and financial information, marketing and pricing information and
materials, internal publications and memoranda, and other matters reasonably
considered and stated in writing to be confidential by the disclosing party.
Confidential Information includes information that the receiving party possesses
that predates this Agreement. The foregoing provisions of this Section 19 shall
not apply to any information that is: (a) rightfully known to a party prior to
disclosure by the other party; or (b) rightfully obtained by a party from any
third party; or (c) made available by the disclosing party to the public without
restrictions; or (d) disclosed by a party with prior written permission of the
other party; or (e) independently developed or learned by the recipient party
through legitimate means; or (f) disclosed by the disclosing party to a third
party without a duty of confidentiality on the third party; or (g) disclosed
pursuant to any applicable laws, regulations, or order of a court of competent
jurisdiction, or by the recipient in defense of a claim against the recipient.
Each party will provide reasonable prior notice to the other if it is required
to disclose any of the other party's Confidential Information under operation of
law, and such disclosure shall not constitute a breach of this Agreement.
 
20. Severability. If any provision of this Agreement or the application thereof
to any party or circumstance is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of that provision to other
parties or circumstances shall not be affected thereby and that provision shall
be enforced to the greatest extent permitted by law.

21. Headings. Section headings in this Agreement are to facilitate reference
only, do not form a part of this Agreement, and shall not in any way affect the
interpretation hereof.

22. No Oral Modification. This Agreement may not be amended except by a writing
signed by the parties hereto.

23. Waiver. Any waiver of any provision of this Agreement shall not constitute a
waiver of any other provision or of the same provision in the future.

24. Notices. Except as otherwise provided in this Agreement, all notices
required or permitted to be given hereunder shall be in writing and shall be
sent by certified mail, postage prepaid, return receipt requested, or by
reputable overnight courier against shipment receipt, in each case addressed to
the addresses provided above.


25. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.
 
IN WITNESS WHEREOF, the parties have executed this Joint Venture Agreement upon
the date written above.
 
 
Dynamic Nutra Enterprise Holdings,
Inc.                                                                           Pure
Energy fx Inc.


 
 
By: ______________________
By: ______________________
Title: ______________________
Title: ______________________
Date: ______________________
Date: ______________________


